Title: To George Washington from Comfort Sage, 12 May 1794
From: Sage, Comfort
To: Washington, George


               
                  Sir
                  Middletown [Conn.] May 12th 1794
               
               I am told that Congress have it in Contemplation, to Establish a Port of Entry at this place or on Connecticut river, Should that take place, I am under great Obligations to the President for past appointments, and Should feel myself under much greater, Should I be So Happy as to recive his appointment as Collector, of the Prepos’d district, as I am the only officer, appointed by your Excellency in the prepos’d district, and no Objections against me in Executeing the duties of my present office, May I not with Propriety Expect that my present application will be granted.
               I have Spent much time in makeing my self aquainted with the Collection Law, and flatter myself I am Competent to the duties of that Office.
               As its not Long Since the President was acquainted with my abilitys to Execute the duties of office in the Customs, by such recomendations as the President thought Sufficint, to give me the Surveyors office at this port, prehaps it may not be Necessary for me to procure any more to Surport my present application,
                  
                  however, its probable the President will recive Soon, Such as he may Judge Sufficint.  with all due Submission, I am with the Highest Esteem & respect your Exceellencys Most Obedient & Most Hbe Servt
               
                  Comfort Sage
               
            